Title: John Adams to Abigail Adams, 28 December 1782
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris Dec 28. 1782

I dare Say there is not a Lady in America treated with a more curious dish of Politicks, than is contained in the inclosed Papers. You may Shew them to discrete Friends, but by no means let them go out of your hands or be copied. Preserve them in Safety against Accidents.
I am afraid We shall have another Campaign: but do not dispair however of a Peace this Winter. America has nothing to do but be temperate, patient, and faithfull to her Ally. This is as clearly her Duty as it is her Interest. She could not trust England, if her Honour was not engaged to France which it is most certainly. And when this is Said, all is Said. Whether there should be Peace or War, I shall come home in the Summer. As Soon as I shall receive from Congress their Acceptance of the Resignation of all my Employments which I have transmited, many Ways, I Shall embark. And you may depend upon a good domestic husband, for the remainder of my Life, if it is the Will of Heaven that I should once more meet you.
My Promises are not lightly made with any body. I have never broken one made to you, and I will not begin at this time of Life.
My Children I hope will once at length discover, that they have a Father, who is not unmindfull of their Welfare. They have had too much Reason to think themselves forgotten, although I know that an Anxiety for their happiness has corroded me, every day of my Life.

With a Tenderness which Words cannot express I am theirs and yours forever.
J. Adams

